Criminal prosecution, tried upon indictment charging the defendant (1) with attempting to burn the dwelling house of one Lottie Wells, in violation of C. S., 4246; and (2) with soliciting Glenn Haymour to burn said dwelling house by proffering him a pistol as a reward for his act, and offering to furnish the matches and oil needed in the burning.
There was evidence tending to show a dispute between the defendant and Lottie Wells over the title to her dwelling house. Failing to adjust the matter amicably, the defendant, on 28 June, 1935, solicited Glenn *Page 284 
Haymour to set fire to the house by offering him a pistol as a reward for his act, and also offering to furnish matches and oil for said use. Haymour, a boy fifteen years of age, declined the offer and reported the conversation to the officers, who arrested the defendant.
Verdict: "Guilty of soliciting the commission of a felony, as charged in the second count."
Judgment: Twelve months on the roads.
Defendant appeals, assigning errors.
The defendant, being disgruntled with his neighbor, solicits another to burn her dwelling house. The solicitation is spurned. Is the defendant guilty of a crime?
It is observed the defendant has been acquitted on the charge of attempting to burn the dwelling house in question. C. S., 4246; S. v.Addor, 183 N.C. 687, 110 S.E. 650. It was said in S. v. Taylor,84 N.C. 773, that where there are several counts in a bill, "if the jury find the defendant guilty on one count and say nothing in their verdict concerning the other counts, it will be equivalent to a verdict of not guilty as to them." This was quoted with approval in S. v. Fisher,162 N.C. 550, 77 S.E. 121, and is very generally held for law. See, also,S. v. Sorrell, 98 N.C. 738, 4 S.E. 630. The principle should not be confused with the practice, authorized by C. S., 4640, which permits the conviction of a "less degree of the same crime" when included in a single count. S. v. Wall, 205 N.C. 659, 172 S.E. 216;S. v. Gregory, 203 N.C. 528,166 S.E. 387.
The defendant is not charged with conspiracy, which is a completed offense without execution of the unlawful design. S. v. Anderson,208 N.C. 771. Nor is he charged with "counseling, procuring, or commanding" another to commit a felony, nor with being an accessory before the fact, an accomplice, or a principal in the second degree. C. S., 4175; S. v.McKeithan, 203 N.C. 494, 166 S.E. 336.
It is conceded that we have no statute covering the precise question or the particular situation. The inquiry then arises: Is it a substantive common-law offense to solicit another to commit a felony, when the solicitation is of no effect, and the crime solicited is not in fact committed? By the clear weight of authority, the question must be answered in the affirmative. Commonwealth v. Flagg, 135 Mass. 545 (solicitation to burn barn); S. v. Schleifer, 99 Conn. 432, 121 A. 805, *Page 285 35 A.L.R., 952 (solicitation from public platform to murder and rob);Wiseman v. Commonwealth, 143 Va. 631, 130 S.E. 249 (solicitation to embracery);S. v. Bowers, 35 S.C. 262, 14 S.E. 488, 28 A.L.R., 847, 15 L.R.A., 199 (solicitation to burn dwelling house); 16 C. J., 117; 8 R. C. L., 350. The facts in the last cited case from South Carolina are identical in principle with those in the case at bar. True, it was held in the Bowerscase, supra, that soliciting one to set fire to the dwelling house of another and giving him matches for that purpose, besides offering him a reward, although the matches were not so used and the offer was rejected, constituted an attempt to commit the crime of arson, but it was also held that solicitation within itself was a separate indictable offense at common law.
The defendant's contention that the interposition of a resisting will between his bare solicitation, on the one hand, and the proposed illegal act, on the other, afforded him an opportunity to resort to the locuspenitentiae of the law, cannot avail, because the solicitation was complete before the resisting will of another had refused its assent and cooperation. Wharton Crim. Law, 179.
It is provided by C. S., 970, that so much of the common law "as is not destructive of, or repugnant to, or inconsistent with, the freedom and independence of this State, . . . not abrogated, repealed, or become obsolete," is in full force and effect in this jurisdiction. Speight v.Speight, 208 N.C. 132, 179 S.E. 461.
The verdict and judgment must be upheld. It is so ordered.
No error.